723 N.W.2d 888 (2006)
Gary L. BUSH, Sr., Guardian of Gary E. Bush, a Protected Person, Plaintiff-Appellee,
v.
John Charles HEISER, M.D., and West Michigan Cardiovascular Surgeons, Defendants-Appellants,
v.
Behrooz-Bruce Shabahang, M.D., George T. Sugiyama, M.D., Mashraf Mansour, M.D., and Spectrum Health Butterworth Campus, Defendants.
Docket No. 132046. COA No. 270437.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 4, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.